Citation Nr: 0930072	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE


Entitlement to service connection for peripheral neuropathy 
of both feet.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The Veteran had active service from January 1951 to January 
1955, and from February 1955 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy of both feet is not related to active 
service; the Veteran's own statements establish that the 
symptoms he asserts are due to peripheral neuropathy do not 
relate back to service and instead were not manifested until 
almost 29 years after service discharge.


CONCLUSION OF LAW

Peripheral neuropathy of both feet was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for peripheral neuropathy of both feet, a February 2007 
letter advised the Veteran of the evidence necessary to 
substantiate his claim for service connection and the 
respective obligations of the Veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The February 2007 letter also provided notice on the 
issues of establishing a disability rating and effective 
dates.  The claim was thereafter denied in the rating 
decision of June 2007 and the June 2008 statement of the 
case.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In addition, the record contains the Veteran's service 
treatment records, and post-service VA and private treatment 
records.  There is also no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained or that can be obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The Board finds that an etiological examination with 
respect to this claim is not warranted as there is no 
evidence indicating that the Veteran's peripheral neuropathy 
was manifested in service or appeared within weeks or months 
of his exposure to an herbicide agent and resolved within two 
years of the date of onset so as to entitle the Veteran to 
service connection for peripheral neuropathy on a presumptive 
basis based on exposure to Agent Orange.  38 C.F.R. § 
3.159(c)(4)(B) and (C) (2008).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Service Connection for Peripheral 
Neuropathy of the Feet as Secondary to Agent Orange exposure

Background

The Veteran's service treatment records do not reflect any 
complaints or findings with respect to peripheral neuropathy 
of the feet.  In addition, there are no relevant post-service 
treatment records dated earlier than November 2003, and these 
records do not reflect the onset of the Veteran's peripheral 
neuropathy of the feet until August 2002 (by way of medical 
history).  

However, it is the Veteran's primary contention that he 
currently has peripheral neuropathy of the feet as a result 
of his in-service exposure to Agent Orange.

In his original VA application for compensation, filed in 
April 1974, the Veteran did not seek service connection for 
peripheral neuropathy of the feet.  

In conjunction with his October 2006 claim for service 
connection for peripheral neuropathy of the feet, the Veteran 
submitted a statement summarizing his medical history in 
which he indicated that he began to have pain in his feet in 
August 2002.  He more particularly stated that in 2002, his 
feet and toes started to become numb, along with a pins and 
needles feeling, and that he had been this way since.  He 
further stated that he subsequently consulted with several 
physicians who prescribed various medications, including a 
neurologist, who had the Veteran undergo both magnetic 
resonance imaging (MRI) and electromyography (EMG).  
According to the Veteran, the MRI showed a possible pinched 
nerve between L3 and L4, and the EMG showed that the nerves 
were weak on the right side.  Thereafter, the Veteran 
reportedly had therapy two times a week for a month without 
relief.  

Military clinical records for the period of February 2002 to 
September 2006 reflect that in November 2003, the Veteran 
reported that two months earlier, all of his toes on the 
right foot were numb and edematous.  Examination at this time 
revealed a lack of sensation on the dorsal aspect of the last 
two toes.  The assessment was right foot pressure neuropathy.  
In April 2005, the Veteran was evaluated with complaints of 
bilateral foot pain.  The assessment included neuropathy of 
the feet.  Electrodiagnostic studies in June 2005 were found 
to be abnormal with generalized sensorimotor polyneuropathy, 
mixed type (axonal greater than demyelinating).  The overall 
impression at this time was sensorimotor polyneuropathy.  At 
the end of September 2006, there was an assessment of 
idiopathic peripheral neuropathy.  

July 2006 private neurological consultation revealed the 
Veteran's history of having right foot numbness since August 
2002, after driving for over five hours.  Sensory evaluation 
revealed decreased light touch, pinprick over the right lower 
extremity from the shin to the toes and left foot, and 
decreased vibration and temperature at both feet.  The 
examiner noted that a nerve conduction study of the right 
median and bilateral peroneal nerves concluded "findings 
consistent with upper and lower extremity polyneuropathy."  
However, the examiner noted that the dominant hand median 
nerve was commonly involved with carpal tunnel syndrome and 
prolonged F-wave response was commonly due to L5 
radiculopathy.  Therefore, the examiner found the study to be 
incomplete and inconclusive.  The overall impression was 
symptoms suggestive of sensory peripheral neuropathy however 
bilateral L5-S1 radiculopathies were also being considered.  

VA treatment records for the period of November 2006 to April 
2007 reflect that in November 2006, the Veteran reported that 
his biggest problem was what had been called peripheral 
neuropathy.  He further explained that he felt pins and 
needles in both feet and that walking around made it worse.  
He could not walk 50 yards without having to rest, and this 
had been ongoing since August 2002.  The assessment included 
peripheral neuropathy.  A December 2006 VA medical statement 
notes that the Veteran was exposed to Agent Orange in 
Vietnam.  In December 2006, physical examination revealed a 
stocking pattern decrease in sensation due to unknown cause, 
and assessments at this time through April 2007, included 
peripheral neuropathy.  

In March 2008, the Veteran provided excerpts from articles 
regarding Agent Orange exposure and peripheral neuropathy.  

At the Veteran's hearing before the Board in July 2009, the 
Veteran testified that he first developed his peripheral 
neuropathy in August 2002, and that no doctor had ever 
indicated to him that his peripheral neuropathy was related 
to his exposure to Agent Orange during service. 


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a) (2008).  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

In particular, Note 2 of this provision provides that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

38 C.F.R. § 3.307(a)(6)(ii) further provides that the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except for diseases such as acute and subacute 
peripheral neuropathy, which shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military service.  (Emphasis added).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Here, although there is an opinion of the record that 
suggests to some degree that the Veteran has radiculopathy 
versus polyneuropathy, the Board finds that there are 
otherwise multiple and recent diagnoses of peripheral 
neuropathy.  Thus, the Board will give the Veteran of the 
doubt, and find that the initial service connection 
requirement of a current disability has been met in this 
case.  

However, as the Board has made clear to the Veteran on 
multiple occasions, in order for the claim to be successful, 
there must still be evidence that permits entitlement to 
service connection on a presumptive basis or otherwise links 
this disability to service, and unfortunately, the 
preponderance of the evidence is against both of these 
theories of entitlement.  More specifically, while the Board 
concedes the Veteran's exposure to Agent Orange during 
service, there is no evidence that peripheral neuropathy 
appeared within weeks or months of exposure to Agent Orange 
and resolved within two years of the date of onset, or that 
peripheral neuropathy was manifest to a degree of 10 percent 
or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent in Vietnam.  In 
fact, in numerous medical histories, his testimony, and 
statements, the Veteran has consistently indicated that his 
numbness and pain in his feet began in August 2002.  Thus the 
Veteran's own statements establish that he did not note the 
symptoms he asserts are related to peripheral neuropathy 
until almost 29 years after service discharge.  Consequently, 
the Veteran would not be entitled to service connection for 
peripheral neuropathy on a presumptive basis pursuant to 38 
C.F.R. § 3.309(e).

Of course, the Veteran is also permitted to relate peripheral 
neuropathy to Agent Orange exposure independent of the 
provisions of 38 C.F.R. § 3.309(e), but the record also does 
not reflect any competent medical evidence in support of such 
a relationship or that otherwise links peripheral neuropathy 
to service or a period of one year after service and, in the 
absence of evidence indicating that the Veteran's peripheral 
neuropathy was manifested in service or appeared within weeks 
or months of his exposure to an herbicide agent and resolved 
within two years of the date of onset, the Board finds that 
it has no obligation to provide the Veteran with an 
examination and etiological opinion in this matter.  The 
Board would like to further point out that generic articles 
with respect to Agent Orange exposure that generally discuss 
some relationship between such exposure and the development 
of peripheral neuropathy are of little weight without medical 
opinion specifically linking the Veteran's peripheral 
neuropathy to Agent Orange.  

In addition, as a layperson, the Veteran is unable to say 
whether he currently has peripheral neuropathy and/or that it 
is related to his exposure to Agent Orange during active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of both feet claimed as secondary to Agent Orange exposure is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


